DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9, 11-18 and 20 in the reply filed on 7/23/2021 is acknowledged.  After further consideration, the election requirement of 4/23/2021 is withdrawn.  Claims 1-20 are under consideration.
Information Disclosure Statement
The information disclosure statements filed on 6/9/2021, 4/30/2021 and 5/5/2021 have been considered.
 Drawings
The drawings filed on 12/2/2019 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 121/2/2019 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Constantino et al. (US 2015/0200162).
Regarding claim 1, Constantino (figure 3b, 3c, 4a and 4b) discloses:
An integrated isolator device comprising: 
a substrate (310, 312, taken together, ¶0115);
a first isolator component (407) and a second isolator component (407) positioned over the substrate (310, 312); 
a third isolator component (403) positioned over the first isolator component; 
a fourth isolator component (403) positioned over the second isolator component; and 
at least one conductor (322, figure 3b, 3c) connecting the third isolator component (403) to the fourth isolator component (403).
Regarding claim 2. Constantino further discloses:
wherein the integrated isolator device is positioned on a paddle portion of a lead frame (310), and a capacitance between the third isolator component and the paddle portion is less than a capacitance between the first isolator component and the third isolator component (¶0120).
Regarding claim 3, Constantino further discloses:
wherein both the third isolator component and the fourth isolator component are electrically isolated (405, ¶0122) from the substrate (310, 312).
Regarding claim 4, Constantino further discloses:
wherein the third isolator component (403) has a smaller lateral area than the first isolator component (407, figure 4a, figure 4b).

wherein a lateral dimension of the third isolator (403) component is smaller than a lateral dimension of the first isolator component (407).  
Regarding claim 6, Constantino further discloses:
wherein the third isolator component has a periphery that is, at least partially, within a periphery of the first isolator component (figure 4b).



Regarding claim 7, Constantino further discloses:
a first electrical contact (318 of 302) coupled to the first isolator component and a second electrical contact (318 of 302) coupled to the second isolator component, (figure 3b).
Regarding claim 8, Constantino further discloses:
a first region of dielectric material (405, ¶0121) positioned between the first isolator component (407) and the third isolator component (403).
Regarding claim 9, Constantino further discloses:
a second region of dielectric material (302, ¶0019) positioned between the substrate (310) and the first isolator component (407).
Regarding claim 10, Constantino further discloses:
wherein an area of overlap between the third isolator component (403) and the first isolator component (407) is different than an area of overlap between the fourth isolator component (403) and the second isolator component (407, ¶0122).

a substrate (710, 712); 
a first isolator component (bottom plate of 714-1, ¶0138) and a second isolator component (bottom plate of 714-2, ¶0138) positioned over the substrate; 
at least one third isolator component  (703, ¶0138) configured to electromagnetically couple with the first isolator component and the second isolator component, wherein the first isolator component and the second isolator component are positioned between the at least one third isolator component and the substrate; 
a first electrical contact (718, ¶0138) coupled to the first isolator component; and 
a second electrical contact (718, ¶0138) coupled to the second isolator component.
Regarding claim 12, Constantino further discloses:
wherein the at least one third isolator component (703) includes a first conductive region that overlaps, at least partially, with the first isolator component, a second conductive region that overlaps, at least partially, with the second isolator component, and a third conductive region connected to both the first conductive region and the second conductive region (figure 7b). 
Regarding claim 13, Constantino further discloses:
wherein the first conductive region, the second conductive region, and the third conductive region are formed in a layer of the integrated device (figure 7b).
Regarding claim 14, Constantino further discloses:
wherein the third conductive region (703) has a smaller lateral dimension than the first conductive region (figure 7a).

wherein the first isolator component is electrically isolated from the second isolator component, and the first isolator component is configured to operate at a first voltage and the second isolator component is configured to operate at a second voltage different than the first voltage (¶0141).
Regarding claim 16, Constantino discloses:
A system comprising: 
an isolator comprising: 
a substrate (710, 712); 
a first isolator component (714-1 bottom plate) and a second isolator component (714-2 bottom plate) positioned over the substrate; and 
at least one third isolator component (703) positioned over the first isolator component and the second isolator component; 
at least one first circuit (702, ¶0136) coupled to the first isolator component and configured to operate in a first voltage domain (¶0140, ¶0141); and 
at least one second circuit (708, ¶0136) coupled to the second isolator component and configured to operate in a second voltage domain different than the first voltage domain (¶0141).
Regarding claim 17, Constantino further discloses:
a lead frame (710) having a paddle portion, wherein a capacitance between the at least one third isolator component and the paddle portion is less than a capacitance between the first isolator component and the at least one third isolator component (¶0120).

wherein the at least one third isolator component is electrically isolated (705) from the substrate.  
Regarding claim 19, Constantino further discloses:
a lead frame (710), wherein the at least one first circuit (702) and the isolator are positioned on the lead frame.
Regarding claim 20, Constantino further discloses:
wherein the at least one first circuit includes a transmitter or a receiver and the at least one second circuit includes a transmitter or a receiver (¶0141).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899